

117 HR 301 IH: To amend title 36, United States Code, to establish the composition known as “Lift Every Voice and Sing” as the national hymn of the United States.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 301IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Clyburn (for himself, Mr. Lawson of Florida, Mr. Aguilar, Ms. Wilson of Florida, Mr. Butterfield, Ms. Bass, Mr. Thompson of Mississippi, Mr. Torres of New York, Mr. McGovern, Mr. Horsford, Mr. Rush, Ms. Jacobs of California, Ms. Tlaib, Mrs. Luria, Ms. Johnson of Texas, Mr. Danny K. Davis of Illinois, Mr. Veasey, Mr. Suozzi, Mr. Evans, Ms. Lee of California, Mr. Stanton, Ms. Stevens, Mr. Lieu, Mr. Khanna, Ms. Clarke of New York, Mr. Carson, Ms. Wasserman Schultz, Ms. Davids of Kansas, Mr. Kilmer, Mr. Cohen, Ms. Ross, Mr. Pascrell, Mr. Soto, Mr. Norcross, Ms. Norton, Ms. Sewell, Mr. Bishop of Georgia, Ms. Jackson Lee, Ms. Meng, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to establish the composition known as Lift Every Voice and Sing as the national hymn of the United States.1.FindingsCongress finds the following:(1)Lift Every Voice and Sing is a beloved hymn that is currently produced and distributed by approximately 40 religious publishing houses throughout the United States.(2)Lift Every Voice and Sing is regularly sung at various religious services and choir performances at community and cultural events to commemorate the struggles that have accompanied our Nation’s pursuit of a more perfect Union.(3)James Weldon Johnson wrote the poem Lift Every Voice and Sing in 1899 to celebrate the anniversary of President Abraham Lincoln’s birthday, and his brother, John Rosamond Johnson, set the poem to music.(4)Lift Every Voice and Sing was first performed on February 12, 1900, by a choir of 500 school children from the Stanton School in the Johnsons’ hometown of Jacksonville, Florida, where James Weldon Johnson served as the principal.(5)In 1905, Booker T. Washington’s recognition of Lift Every Voice and Sing helped to make it a very popular song in Black communities throughout the United States.(6)In 1906, President Theodore Roosevelt named James Weldon Johnson to diplomatic positions in Venezuela and Nicaragua, and when he returned to the United States, he became affiliated with the NAACP.(7)In the 1920s, the NAACP chose Lift Every Voice and Sing as its official song and it was dubbed the Black National anthem.(8)In 1934, James Weldon Johnson, a graduate of Clark Atlanta University, became the first African-American professor at New York University, and later served in a similar capacity at Fisk University in Nashville, Tennessee.(9)The lyrics of Lift Every Voice and Sing inspired the 16 foot sculpture, The Harp created by the renowned artist Augusta Savage and commissioned by the 1939 New York World’s Fair.(10)Lift Every Voice and Sing is sung at gatherings of the Faith and Politics Institute, whose bipartisan programs and pilgrimages include participation by Members of Congress, and was co-chaired for many years by the late Congressmen, Democrat John Lewis and Republican Amo Houghton, both of whom transitioned in 2020.2.National hymn(a)In generalChapter 3 of title 36, United States Code, is amended by adding at the end the following: 306.National hymnThe composition consisting of the words and music known as Lift Every Voice and Sing is designated as the national hymn of the United States..(b)Clerical amendmentThe table of sections for chapter 3 of title 36, United States Code, is amended by adding at the end the following: 306. National hymn..